DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "at least one rotatable shaft".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this refers to the rotatable shaft recited in claim 4.  Furthermore, the shaft recited in claim 4 is recited as a single shaft and it is not clear if the “at least one rotatable shaft” intends to indicate that a plurality of shafts is recited in claim 4.  It is assumed that claim 8 simply refers to the rotatable shaft of claim 4.
Claim 8 recites the limitation "a corresponding steam pipe".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if it refers to the steam pipe recited in claim 4.
Claim 10 recites the limitation "an end".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this refers to the end recited in claim 1.
Claim 9 is rejected due to its dependency on claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, 13, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 3866265 granted to Beazley.
As to claim 1, Beazley teaches a device capable of drying and polishing glasses and cutlery, the device including an enclosure 12 (fig. 1) having an aperture 14 through which items can be inserted; movable cleaning elements 25, 26, 27 (fig. 2) that are capable of dryings and/or polishing; and a selectively operable fluid distribution system within the enclosure to apply fluid to the cleaning elements and items, wherein the fluid distribution system is operable on insertion of an end of items into the enclosure (abstract).
Beazley does not teach a plurality of apertures.  However, one of ordinary skill in the art would have recognized as obvious to provide a plurality of apertures.  It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  Here, one of ordinary skill in the art would have recognized the expected result of providing a plurality of apertures, such as to duplicate the cleaning mechanism and its respective aperture within the enclosure to process an additional item.  See MPEP 2144.04(VI)(B).
Beazley teaches that its fluid distribution system distributes liquids, but it does not teach that it distributes steam; however, its fluid distribution system is capable of distributing steam as structured.  The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d 1647.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 2, Beazley teaches that the cleaning elements are rotatable (abstract).
As to claim 3, Beazley teaches that the fluid distribution system is operable by applying axial pressure to the cleaning elements (see abstract, fig. 2; axial pressure applied to cleaning elements would coincide with depression of the plunger).
As to claim 11, Beazley teaches that the fluid distribution system is operable on applying pressure to the cleaning elements via applying pressure to the item (see abstract, fig. 2; axial pressure applied to cleaning elements would coincide with depression of the plunger).
As to claim 13, Beazley teaches that its cleaning elements (brushes) have flexible filaments that are capable of being urged downward during rotation (see fig. 2).
As to claim 15, Beazley teaches flow limited to limit the amount of fluid that can be applied (fig. 5, the delivery conduits and components limit flow).
As to claim 19, upon the obvious modification discussed above, a first aperture may be provided that is capable of receiving glassware and a second aperture may be provided that is capable of receiving cutlery.
As to claim 20, upon the obvious modification discussed above, a first set of cleaning elements may be provided that is capable of drying and/or polishing glassware and a second set of cleaning elements may be provided that is capable of drying and/or polishing cutlery.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 3866265 granted to Beazley in view of U.S. Patent 3315294 granted to Gallo.
As to claim 12, Beazley teaches the use of gears to drive its cleaning elements and does not teach the use of a belt.  However, one of ordinary skill in the art would have recognized as obvious to modify the device taught by Beazley such that the cleaning elements are driven by a belt.  Gallo teaches that drive belts are relatively quiet in operation and can safely be exposed to liquid which avoids the need for a sealed lubricant chamber (col. 2, ll. 58-60).  One of ordinary skill in the art would have been motivated to modify the device of Beazley to use a drive belt to realize these benefits taught by Gallo.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 3866265 granted to Beazley in view of U.S. Patent 3520726 granted to Gay.
As top claim 16, Beazley does not teach a heater for drying the cleaning elements.  However, one of ordinary skill in the art would have recognized as obvious to provide a heater.  Gay teaches that it is advantageous to provide a heater in order to dry items that are washed and sterilized (col. 15, ll. 14-18).  One of ordinary skill in the art would have been motivated to modify the device taught by Beazley to have a heater so that items may be quickly dried, as taught by Gay.  Upon this modification, the heater would be capable of drying the cleaning elements of Beazley independently or incidental to drying of the items.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 3866265 granted to Beazley in view of U.S. Patent Application Publication 20080099043 by Barnhill et al.
As to claim 17, Beazley does not expressly disclose a programmable microprocessor configured to record usage history and provide alerts for replacement of the cleaning elements as claimed.  However, one of ordinary skill in the art would have recognized as obvious to modify the device of Beazley to have such microprocessor and configuration.  Barnhill teaches a cleaning apparatus comprising a processor configured to record usage history and provide alerts for replacement of a cleaning brush (paras. 54, 74, and 75).  Barnhill further teaches that this allows for maintaining sanitation of the brush (para. 54).  One of ordinary skill in the art would have been motivated to modify the device of Beazley to have the processor and configuration of Barnhill in order to realize the benefit of maintaining sanitation of the cleaning elements, as taught by Barnhill.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 3866265 granted to Beazley in view of U.S. Patent 2029855 granted to Chambers.
As to claim 18, Beazley does not teach a removable rubber tray in the base of its enclosure for collecting debris.  However, one of ordinary skill in the art would have recognized as obvious to modify the device taught by Beazley to have a removable tray.  Chambers teaches that a rubber covering 26 (fig. 2) at the base of its enclosure is beneficial in order to prevent damage to an edge of a glass (p. 1, rt. col, ll. 41-44).  The rubber covering would be capable of collecting debris.  Additionally, Chambers teaches an embodiment with a ribbed cover plate 49 (fig. 7) for the same purpose, the ribbed cover plate also being capable of collecting debris.  One of ordinary skill in the art would have been motivated to provide a rubber tray at the bottom of the enclosure of Beazley in order to protect glasses, as taught by Chambers.  Furthermore, it would have been recognized as obvious to make the rubber tray removable for purposes such as cleaning or replacement.  It has been held that making structures separable would have been obvious for desirable purposes (see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); MPEP 214404.(V)(C)).  Therefore, the claimed invention would have been obvious at the time it was filed.

Allowable Subject Matter
Claims 6 and 7 are allowed.
Claims 4, 5, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 4, the prior art of record does not teach alone or in obvious combination the structure of the shaft and pipe, in combination with the other limitations of claim 4 and the claims from which it depends.  As to claims 6, the prior art of record does not teach alone or in obvious combination the structure of the shaft and pipe and the conical diffuser, in combination with the remaining limitations of the claim.  As to claim 10, the prior art of record does not teach alone or in obvious combination a steam distribution system operable upon an end of an item being brought into contact with a cleaning element (this is interpreted such that contact with the cleaning element alone is sufficient to operate the steam distribution system and does not require any further movement or increase in pressure to the cleaning element beyond the initial contact) in combination with the other limitations of claim 10 and the claim from which it depends.  As to claim 14, the prior art of record does not teach alone or in obvious combination the structure and function of the cover and apertures, in combination with the other limitations of claim 14 and the claim from which it depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711